Citation Nr: 1535475	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-06 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hernia disability.

2.  Entitlement to service connection for a hernia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the course of the appeal, the case was transferred to the jurisdiction of the RO in Waco, Texas.

In November 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  The Board Hearing Transcript (Tr.) is associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a hernia disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision denied service connection for a hernia condition, on the basis that the Veteran had not been diagnosed with a hernia condition during service or at the VA examination.

2.  The evidence received since the unappealed September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a hernia disability.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for hernia condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for a hernia disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is reopening and remanding the Veteran's previously denied claim of entitlement to service connection for a hernia disability, and therefore further consideration of 
VA's duties to notify and assist is unnecessary at this time.

The claim of entitlement to service connection for hernia condition was initially denied by a September 2007 rating decision.  The rating decision stated that the Veteran's service treatment records were negative for treatment or diagnosis of a hernia and a diagnosis of a hernia disability was not found at the May 2007 VA examination.   The Veteran was notified of the rating decision and his appellate rights, but he did not appeal this issue or submit any evidence within one year of notice of the rating decision.  Therefore, the September 2007 rating decision, with regard to the claim of entitlement to service connection for a hernia disability, is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In June 2011, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for a hernia disability.  The Veteran has submitted correspondence stating that he began experiencing symptoms of a hernia while still in service, but that it was misdiagnosed at that time and only several years later, once it had become bigger, was it properly identified by a physician.  At the November 2014 Board hearing, the Veteran testified that he fell during training and had a shooting pain or cramp in his groin area.  Board Hearing Tr. 4.  Later on, it started "popping out" and causing pain when he underwent physical exertion.  Id.  Only later in 2009, when it had grown larger, was it diagnosed and then surgically treated in 2011.  Id. at 5-7.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence obtained since the September 2007 rating decision includes VA treatment records which show a June 2009 diagnosis of a right inguinal hernia and June 2011 surgery at the United States Air Force Academy for removal of mature fibroadipose connective hernia tissue.  Private physician Dr. A.A. also submitted a letter in December 2014 stating that the Veteran underwent inguinal hernia repair in 2011 and that during service, he had complained of pain and a small bulge in the right inguinal area, but the hernia could have been too small at that time to be detected through conventional studies.

The Board finds that the evidence submitted since the September 2007 rating decision relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of the existence of a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This evidence raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a hernia disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a hernia disability is reopened; the appeal is allowed to this extent.


REMAND

As discussed above, the Veteran has submitted written statements and provided testimony at the November 2014 Board hearing describing how he experienced pain, bulging, and discomfort in the right groin area, but that his complaints were dismissed until several years after service, when it was found that he had a diagnosis of a right inguinal hernia.

The Board points out that the Veteran is competent to report on his own observable symptomatology, and such lay testimony can provide competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran has provided competent and credible evidence that during service he experienced symptoms similar to those that were later found to be caused by an inguinal hernia, the Board finds that a VA examination and opinion is necessary to determine the relationship between his hernia diagnosed in 2011 and service.

The record indicates that the Veteran currently receives treatment at the El Paso VA Health Care System in El Paso, Texas.  The most recent treatment records in the claims file were obtained in December 2012.  To ensure a complete record on appeal, the Board instructs that all VA treatment records from December 2012 to the present be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the El Paso VA Health Care System all outstanding, pertinent records of treatment of the Veteran from December 2012 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his hernia disability.  All files in Virtual VA and VBMS must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hernia disability had its onset during service or was caused or otherwise related to any event in service?  

The examiner is asked to discuss the Veteran's credible lay statements that he experienced pain and a bulging sensation during physical activity in service, but that it was an intermittent pain that was not acknowledged by his treating physicians, as well as his credible assertions of continuity of symptomatology since service.

It is noted to the examiner that the Veteran was diagnosed with a right inguinal hernia in June 2009, and that he reported experiencing those symptoms for "years."

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

3.  After undertaking any other development necessary, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


